Citation Nr: 9921832	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved death pension benefits was timely submitted.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service of the veteran between June 1944 and September 
1954 has been reported.  He died in December 1982.  The 
appellant has been recognized as his surviving spouse.  
This is an appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), Des 
Moines, Iowa, Committee on Waivers and Compromises which held 
that the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits had not been 
timely submitted and therefore, could not be considered on 
its merits.  The current amount of the overpayment is $982.

The record discloses that in May 1997 the appellant indicated 
that she wished a personal hearing regarding her claim, 
preferably in Waterloo, Iowa.  In June 1997 she indicated 
that she was unable to attend a hearing in Des Moines and 
withdrew her request for a personal hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  In January 1991 the appellant was awarded improved death 
pension as of November 1990 based solely on her Social 
Security benefits.  

3.  In December 1991 the appellant reported wages ending in 
May 1991, and later reported receiving unemployment 
compensation from November 1990 to March 1991.  

4.  In August 1992 the regional office terminated the 
appellant's improved death pension effective in November 
1990.  This action resulted in an overpayment in her account.  

5.  Later in August 1992 the appellant was notified of the 
overpayment and advised of her right to request a waiver of 
recovery of the indebtedness within 180 days.  

6.  In April 1997 the appellant submitted her initial request 
for waiver of recovery of the overpayment. 


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of improved death pension benefits was not timely 
submitted.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver of recovery of an indebtedness shall 
only be considered if made within 180 days following the date 
of a notice of indebtedness by the VA to the debtor.  The 
180-day period may be extended if the individual requesting 
waiver demonstrates to the chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either the VA or the Postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(b).  

The record reflects that in January 1991 the appellant was 
awarded improved death pension as surviving spouse of the 
veteran beginning in November 1990.  Her award was based on 
her report that her Social Security benefits constituted her 
only income.  However, later in 1991 the appellant advised 
the regional office that she had had wages in 1991 and in 
1992 she informed the regional office that she had also 
received unemployment compensation benefits from late 1990 to 
early 1991.  Accordingly, in August 1992 the regional office 
terminated the appellant's award of improved death pension 
for the period from November 1990 to March 1992 when it was 
reinstated at a lower rate.  This action resulted in an 
overpayment in the appellant's account.  

The record discloses that on August 15, 1992, the appellant 
was notified of the overpayment and advised that she could 
request a waiver of recovery of the indebtedness within 180 
days.  However, the appellant's request for waiver of 
recovery of the overpayment was not submitted until April 
1997, several years later.  The appellant has maintained that 
she contacted the regional office in January 1994 by 
telephone and spoke with an employee about the indebtedness; 
however, that was still more than one year following the 
August 1992 notice to her of the overpayment.  The appellant 
has not demonstrated that as a result of error by either the 
VA or Postal authorities or due to other circumstances beyond 
her control there was a delay in her receipt of the 
notification of the indebtedness beyond the time customarily 
required for mailing, including forwarding.  Accordingly, 
under the circumstances, it is apparent that the appellant's 
request for waiver of recovery of the indebtedness was not 
timely submitted and may not be considered on its merits.  
38 U.S.C.A. §  5302; 38 C.F.R. § 1.963.  

The appellant has indicated that her husband gave nearly 11 
years of his life to his country.  He was wounded and had 
frozen feet.  She feels his contribution should be considered 
in connection with her claim.  She has also indicated that 
she is experiencing financial hardship and is unable to repay 
the indebtedness.  The veteran's service to his country 
during wartime is appreciated, however, his service and 
wounds sustained are simply not relevant to the matter under 
consideration.  The applicable and controlling statute and 
regulation provide a period of 180 days for submission of a 
request for waiver of recovery of indebtedness and the 
appellant's request was not submitted within that time limit.  
Further, although any financial hardship experienced by the 
appellant is regrettable, such hardship would not provide a 
basis for favorable action in connection with her appeal.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
submitted.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


